DETAILED ACTION
This is in response to amendment to application no. 16/601,632 filed on March 4, 2021.
Claims 1-20 are presented for examination.
Claims 11-20 stand withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Susai et al, “On-Chip Inductor Integration Scheme to Protect Thick Magnetic Core During Wet-etch Process,” 2013, 17 pages, GLOBALFOUNDRIES Inc.
nd PSPI coat to cap the CZT on page 7) provided over the substrate, the protective region comprising a protective material resistant to etching by a chemical solution; and a core structure (i.e. final CZT structure on page 7) enclosed by the protective region, the core structure comprising a core material etchable by the chemical solution; wherein the core structure has a first side and a second side opposite to the first side, the first side being closer to the substrate than the second side, and the core structure being narrowest at the first side of the core structure (i.e. final CZT structure on page 7).
In re claim 2, Susai et al discloses wherein the core structure is a magnet (i.e. see at least page 5).
In re claim 3, Susai et al discloses wherein the core material is at least Cobalt Zyrconium Tantalum (i.e. see at least CZT mentioned through the reference).
In re claim 4, Susai et al discloses wherein a distance between the first side and the second side is at least 3 µm (i.e. see at least the final CZT structure on page 7 showing 4.5 µm).
In re claim 5, Susai et al discloses wherein the protective material comprises photo-sensitive polyimide (i.e. see at least “2nd PSPI coat to cap the CZT on page 7).
In re claim 6, Susai et al discloses wherein each of the first side and the second side are at least substantially planar and at least substantially parallel to each other (i.e. see at least final structure on page 7).
In re claim 7, Susai et al discloses wherein the core structure is widest at a plane between the first side and the second side (i.e. see at least final structure on page 7).

In re claim 9, Susai et al discloses further comprising: an electrical conductor region (i.e. Cu region in final structure on page 7) between the substrate and the protective region; wherein the electrical conductor region is arranged at least partially under the core structure.
In re claim 10, the recitation “wherein the semiconductor device is an inductor, wherein the core structure is a magnet” in the claim specifies an intended use or field of use and is treated as nonlimiting since it has been held that in device claims, intended use must result in a structural difference between the claim invention and the prior art in order to patentably distinguish the claim invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Susai et al was unintentionally listed in the IDS and that Susai et al is not a prior art document, as it was never published nor made known to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817